The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 5,735,993) in view of Hama et al (US 5,716,451).
Regarding claim 1:
	Yoshida teaches a process chamber (10) [fig 1 & col 3-4, lines 52-2], comprising: a chamber body (body of 10) [fig 1 & col 3-4, lines 52-2]; and a lid (dielectric plate, 2) disposed over the chamber body (body of 10), the chamber body (body of 10) and the lid (2) defining a processing region (see fig 1), the lid (2) comprising: a monolithic body (body of 2) [fig 1 & col 3-4, lines 52-2]; one or more heating elements (3 functions as a 
	Yoshida does not specifically disclose the one or more coils embedded in the monolithic body. 
	Hama’451 teaches one or more coils (antenna, 120) embedded (embedded) in a monolithic body (the antenna block 118 may not have a multi-layer structure, but may be formed of a single dielectric layer in which an RF antenna is embedded) [fig 1 & col 5, lines 5-27].
	Yoshida and Hama’451 are analogous inventions in the field of inductively coupled plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the one or more coils of Yoshida to be embedded in the monolithic body, as in Hama’451, to increase the coefficient of use of an applied energy from an RF power supply, and generate uniform plasma of a high density even under a low pressure condition [Hama – col 2, lines 15-23].
Regarding claim 4:
	Yoshida does not specifically teach a gas injector disposed through the lid. 
	Hama’451 teaches a gas injector (gas passage, 128) disposed through the lid (118) [fig 1 & col 6, lines 12-25]. 
Yoshida and Hama’451 are analogous inventions in the field of inductively coupled plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the lid of Yoshida with a gas injector disposed therethrough, as in Hama’451, to improve uniformity of the process gas 
Regarding claims 5 and 14:
Yoshida teaches the one or more heating elements (3) comprise a single continuous heating element (plate which includes an appropriate number of slits, 12) [fig 2 & col 4, lines 28-39]. 
Regarding claim 6:
Yoshida teaches the one or more heating elements (3) comprises a plurality of concentric rings connected by radial connectors (see fig 6) [fig 6 & col 5, lines 50-58]. 
Regarding claims 7 and 15:
Yoshida teaches the one or more coils (1) comprise a horizontal coil (flat spiral coil) [fig 1 & col 3-4, lines 52-2].
Regarding claim 12:
	Yoshida teaches a process chamber (10) [fig 1 & col 3-4, lines 52-2], comprising: a chamber body (body of 10) [fig 1 & col 3-4, lines 52-2]; and a lid (dielectric plate, 2) disposed over the chamber body (body of 10), the chamber body (body of 10) and the lid (2) defining a processing region (see fig 1), the lid (2) comprising: a monolithic body (body of 2) [fig 1 & col 3-4, lines 52-2]; one or more heating elements (3 functions as a heating member) embedded in the monolithic body (body of 2) [fig 1 & col 3-4, lines 52-2]; and one or more coils (flat spiral coil, 1) [fig 1 & col 3-4, lines 52-2]; and a substrate support (11) disposed in the processing region (see fig 1) [fig 1 & col 3-4, lines 52-2]. 
	Yoshida does not specifically disclose the one or more coils embedded in the monolithic body. 

	Yoshida and Hama’451 are analogous inventions in the field of inductively coupled plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the one or more coils of Yoshida to be embedded in the monolithic body, as in Hama’451, to increase the coefficient of use of an applied energy from an RF power supply, and generate uniform plasma of a high density even under a low pressure condition [Hama – col 2, lines 15-23].
Claims 2-3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 5,735,993) in view of Hama et al (US 5,716,451) as applied to claims 1, 4-7, 12, and 14-15 above, and further in view of Hama (US 6,149,760).
The limitations of claims 1, 4-7, 12, and 14-15 have been set forth above.
Regarding claims 2-3 and 13:
	Modified Yoshida teaches the monolithic body of the lid (2) is fabricated from a dielectric material (dielectric) [Yoshida - fig 1 & col 3-4, lines 52-2]. 
Modified Yoshida does not specifically teach the lid is fabricated from a ceramic material; and the lid is fabricated from aluminum nitride.
Hama’760 teaches a lid (142/144) is fabricated from a ceramic material (dielectric layers of aluminum nitride) [fig 1 & col 5, lines 15-42]; and the lid (142/144) is fabricated from aluminum nitride (dielectric layers of aluminum nitride) [fig 1 & col 5, lines 15-42].
.
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al (US 5,716,451) in view of Collins et al (US 6,063,233).
Regarding claim 8:
Hama’451 teaches a process chamber (process container, 102) [fig 1 & col 4, lines 3-8], comprising: a chamber body (body of 102) [fig 1 & col 4, lines 3-8]; a lid (118) disposed over the chamber body (body of 102), the chamber body (body of 102) and the lid (118) defining a processing region (102a), the lid (118) comprising: a monolithic body (118 may be formed of a single dielectric layer in which an RF antenna is embedded) [fig 1 & col 5, lines 5-27]; and one or more coils (RF antenna, 120) embedded in the monolithic body (118) [fig 1 & col 5, lines 5-27]; and a plate (ceiling plate, 102b) disposed on the lid (118) [fig 1 & col 5, lines 5-27].
	Hama’451 does not specifically teach one or more heating elements embedded in the body of the lid.
	Collins teaches one or more heating elements (electric heating element) embedded in the body of the lid (75) [fig 4A & col 10-11, lines 54-24].
Hama’451 and Collins are analogous inventions in the field of inductively coupled plasma processing apparatuses. It would have been obvious to one skilled in the art 
Regarding claims 9-10:
	Hama’451 teaches the monolithic body of the lid (118) is fabricated from a dielectric material (single dielectric layer) [fig 1 & col 5, lines 5-27].
Hama’451 does not specifically teach the lid is fabricated from a ceramic material; and the lid is fabricated from aluminum nitride.
Collins teaches the lid (75) is fabricated from a ceramic material (formed of a ceramic such as aluminum nitride) [fig 4A & col 11, lines 25-57]; and the lid (75) is fabricated from aluminum nitride (formed of a ceramic such as aluminum nitride) [fig 4A & col 11, lines 25-57].
Hama’451 and Collins are analogous inventions in the field of inductively coupled plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify material of the monolithic body of Hama’451 to be aluminum nitride, as in Collins, since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Regarding claim 11:
Hama’451 teaches does not specifically teach the plate comprises one or more channels formed therein. 
Collins teaches a plate (74) comprises one or more channels (coolant passages, 74a) formed therein [fig 4a & col 10-11, lines 54-24].
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rice et al (US 5,477,975), Hama et al (US 6,079,357), Edamura et al (US 6,245,202), Ishikawa (US 6,286,451), Schneider et al (US 6,308,654), Han et al (US 2005/0155555), and Kim et al (US 2015/0114565) teach a lid [fig 3, 5, 1, 4, 12, 5, and 1, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Benjamin Kendall/Primary Examiner, Art Unit 1718